The jury could reasonably find that when Aldrich started out on the trip he intended to go and was going on business for his employer; and when the accident happened he was on his way, on the proper route, to take the car back to his employer's place of business at Bemidji. It was his duty as part of his employment to so take the car back. The fact that while on the trip he for some time departed from the business of his employer and used the car for his own convenience or pleasure seems to me not controlling. Mulvehill v. Bates, 31 Minn. 364,17 N.W. 959, 47 Am. R. 796; *Page 640 
Rudd v. Fox, 112 Minn. 477,128 N.W. 675; Stoneman v. Washburn-Crosby Co. 153 Minn. 331, 190 N.W. 605; White v. Brainerd S. M. Co. 181. Minn. 366, 232 N.W. 626; Cummings v. Republic Truck Co. 241 Mass. 292, 135 N.E. 134; Riley v. Standard Oil Co. 231 N.Y. 301, 132 N.E. 97, 22 A.L.R. 1382; Edwards v. Earnest, 206 Ala. 1, 89 So. 729, 22 A.L.R. 1387; Gibson v. Dupree, 26 Colo. App. 324, 144 P. 1133; Graham v. Henderson, 254 Pa. 137, 98 A. 870; Good v. Berrie, 123 Me. 266,122 A. 630.
Where, as in the present case, the servant is given a roving commission to go where he pleases at any time of the day or night on the master's business, is furnished a car for that purpose, and in addition thereto is granted authority to use the car for his own business or pleasure, the rule that the master is not liable for the servant's negligence, unless it is clearly shown that the car was being used at the time in furtherance of the master's business, should not be too strictly applied. It may well be inferred that the use of the car by the servant for his own purposes was in part a compensation paid by the master for the services performed by the servant. It was a part of the contract of employment. It is not a very unreasonable deduction that such use was within the scope of the servant's employment. Of course the servant would have no authority to use the car for an illegal purpose or to himself drive it while intoxicated.